Citation Nr: 0634022	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-16 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected generalized anxiety disorder, currently 
evaluated as 50 percent disabling.

2.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for right eye disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1942 to May 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs Regional Office in Chicago, Illinois (the 
RO).

Procedural history

The 1151 claim

In a July 2002 rating decision, the RO denied the veteran's 
claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151.  The veteran filed a notice of disagreement in 
regards to the July 2002 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claim and confirmed the previous 
denial in a May 2004 statement of the case (SOC).  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 2004.

The increased rating and TDIU claims

Service connection for a psychiatric disability was granted 
in a June 1945 rating decision; a 50 percent disability 
rating was assigned.  This is the veteran's only service-
connected disability.

In a March 2003 rating decision, the RO denied the veteran's 
claims for an increased disability rating for service-
connected anxiety disorder and entitlement to TDIU.  The 
veteran filed a notice of disagreement in regards to the 
March 2003 rating decision.  He requested DRO review.  The 
DRO conducted a de novo review of the claims and confirmed 
the previous denial in an April 2006 statement of the case 
(SOC).  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in May 2006.

The veteran was scheduled to appear for a Travel Board 
hearing as to all three issues on appeal in July 2006.  
However, he failed to report for that hearing and provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2006).

In October 2006, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2006).

Remanded issues 

The issues of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for right eye disability and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In a memorandum from the veteran's representative dated March 
25, 2005, the veteran alleged clear and unmistakable error 
(CUE) in a May 1994 RO decision which denied the veteran's 
claim of entitlement to service connection for a bilateral 
eye disability.  That issue has not yet been addressed by the 
RO, and it is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].

Additionally, in a March 2006 rating decision, the RO denied 
the reopening of the previously-denied claim of entitlement 
to service connection for a left eye disability.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].



FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's generalized anxiety disorder is manifested by 
depression, problems sleeping, nervousness and some 
difficulty with irritability dealing with others.

2.  The evidence does not show that the veteran's service-
connected generalized anxiety disorder is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for 
generalized anxiety disorder have not been met.   38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected generalized anxiety disorder, currently 
evaluated as 50 percent disabling.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the increased rating issue on appeal.  
As referenced in the Introduction above, the veteran's claims 
of entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for right eye disability and entitlement to 
TDIU are being remanded for further procedural development as 
detailed below.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in 
the March 27, 2006 letter which will be further detailed 
below.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-reference 
July 2005 letter from the RO, whereby the veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
veteran was advised in the July 2005 letter that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, to include VA treatment records and records from the 
Social Security Administration.  The July 2005 VCAA also 
informed the veteran that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical 
records, including records from State or local governments 
and private doctors and hospitals.  The July 2005 letter 
stressed to the veteran: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them. If the holder of the 
records declines to give us the records or asks for a fee to 
provide them, we'll notify you of the problem.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis in original].  Additionally, 
the July 2005 VCAA letter informed the veteran that a VA 
examination would be scheduled if necessary to adjudicate his 
claim.  

Finally, the Board notes that the July 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The Board believes that this request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in March 2003.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Crucially, the veteran was provided with 
VCAA notice through the July 2005 VCAA letter and his claims 
were readjudicated in the April 2006 SOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claim, element (1) 
is not in dispute, and elements (2) and (3) are irrelevant as 
service connection has already been granted for the claim.]  
With respect to elements (4) and (5), the veteran was 
provided notice as to degree of disability and effective date 
in a letter from the RO dated April 27, 2006.  The April 2006 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  With respect to effective date, the April 2006 
letter instructed the veteran that two factors were relevant 
in determining effective dates of an increased rating claim: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the veteran's claim for an increased 
disability rating.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned for the claim. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's representative indicated in a July 2006 statement 
that he had no additional evidence to submit.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran, which will be 
discussed below.  Additionally, the veteran was provided VA 
examinations in July 2002 and March 2003, the results of 
which will be discussed below.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate psychiatric examinations and rendered 
appropriate diagnoses and opinions.  

The veteran indicated in an August 2003 VA outpatient note 
that he was receiving disability compensation from the Social 
Security Administration (SSA).  However, the veteran did not 
inform the RO of the presence of the SSA records, even after 
receipt of the July 2005 VCAA notice letter detailed above.  
There is no suggestion in the record that the SSA records 
would be pertinent to the issue currently on appeal, which 
concerns the present level of the veteran's disability.  See 
Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal].    As the Court has stated: 
"VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran failed to appear for 
his personal hearing and has not asked that such be 
rescheduled.

Accordingly, the Board will proceed to a decision on the 
merits as to the increased rating issue on appeal.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

generalized anxiety disorder is to be rated under the general 
rating formula for mental disorders under 38 C.F.R. § 4.130.  
The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100%  --  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  --  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


50%  -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400 [generalized anxiety 
disorder] (2006).  Diagnostic Code 9400 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case.  In any event, with the exception of eating 
disorders, all mental disorders are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
In any event, the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9400.

Schedular rating

The veteran's service-connected generalized anxiety disorder 
is currently rated 
50 percent disabling.  For reasons stated in detail below, a 
careful review of the medical and other evidence of record by 
the Board leads to the conclusion that the veteran does not 
manifest symptoms which would warrant a higher disability 
rating under Diagnostic Code 9400.

 Specifically, in both the July 2002 VA mental examination 
and an August 2003 VA outpatient treatment note, the veteran 
specifically denied any suicidal ideation.  Neither of the 
July 2002 or March 2003 VA examinations indicated evidence of 
obsessional rituals which would interfere with routine 
activities.  

The veteran's speech was normal in the July 2002 VA 
examination.  There was a notation of speech being 
"spontaneous" in the March 2003 VA examination report.  
There is no indication that the veteran's speech was 
"illogical, obscure or irrelevant," which is obviously a 
much more severe speech problem required for a 70 percent 
rating.  

The veteran indicated during the March 2003 VA examination 
that he had a number of anxiety episodes during the day, but 
he did not describe it as a state of panic, and the examiner 
did not indicate any signs of near-continuous panic.  There 
is in fact no evidence in the record of near-continuous 
panic.

Depression is demonstrated in the evidence, but it evidently 
does not affect the veteran's ability to function 
independently.  The March 2003 VA examination history 
demonstrates that the veteran has had continuous employment 
since service until 1981, when he was 63 years of age.  He 
lived in a house with his wife.   

There is no evidence of spatial disorientation, and the 
evidence shows the veteran maintains his personal appearance 
and hygiene.  The March 2003 VA examiner noted that the 
veteran knew the month, the year, the day of the week, but 
the not the exact date; however, there is no indication such 
was due to his service-connected psychiatric disability 
problems.

 However, the voluminous outpatient records are noticeably 
negative for any type psychiatric care.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  

There is some indication of difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  The veteran stated that while he was employed he 
"got into it all the time" with his boss, but that the boss 
"overlooked it."  As the veteran was employed for over 30 
years after service, the Board finds that the veteran was 
obviously able to adapt to work stresses effectively.  
Although the veteran indicated in March 2003 that working 
made him "too nervous," he admitted that the reason he was 
not currently working was his advanced age.  
Indeed, the March 2003 VA examiner stated: "it seems from 
his history that in spite of years of anxiety, he has been 
employed.  Therefore, it seems unlikely that his anxiety 
disorder at this point would result in being unemployable."  

Although there is no question that the veteran's anxiety 
disorder would negatively impact him in a work environment, 
this is in fact contemplated in the criteria for the 
currently assigned 50 percent rating:  "occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as . . . difficulty in establishing 
effective work . . . relationships." 

Although the veteran indicated in March 2003 that he had a 
"short fuse" with his children, there is no objective 
evidence in the examination report of an inability to 
establish and maintain effective relationships in the 
evidence of record.  Indeed at the time of the March 2003 VA 
examination, the veteran was married and living with his 
wife.  There is, moreover, absolutely nothing in the record 
which indicates the existence of "unprovoked irritability 
with periods of violence", on of the criteria for the 
assignment of a 70 percent disability rating.

Accordingly, the veteran has failed to meet any of the 
specific schedular criteria for the assignment of a 70 
percent disability rating under 38 C.F.R. § 4.130.  
The Board further notes that its inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the Board has identified no symptomatology 
or other aspect of the veteran's service-connected 
generalized anxiety disorder which would enable it to 
conclude that the criteria for a 70 percent rating were 
approximated, and the veteran and his representative have 
pointed to no such pathology.  It does not appear that the 
veteran has been hospitalized for his service-connected 
disability, and he does not take any prescribed medications 
therefor.

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of moderate symptoms. 
The GAF scores assigned in July 2002 and March 2003, 50 (in 
July 2002) and 61-70 (in March 2003) are reflective of 
moderate impairment, which is consistent with a 50 percent 
disability rating.  If anything, the veteran's GAF score 
improved significantly between VA examinations.  

In summary, the evidence of record thus demonstrates that the 
veteran's generalized anxiety disorder is manifested by 
depression, problems sleeping, nervousness and some 
difficulty with irritability dealing with others.  This 
appears to be productive of reduced reliability and 
productivity and moderate interference in his ability to 
interact effectively.  While in no way minimizing the effects 
of the veteran's generalized anxiety disorder, such 
symptomatology fits squarely within the criteria for a 50 
percent rating.

For the sake of completeness, the board additionally notes 
that the record indicates that the veteran has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, a disorientation to 
time or place, memory loss or inability to perform activities 
of daily living.  The veteran himself does not appear to 
indicate that such is the case.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's generalized 
anxiety disorder most closely approximates that associated 
with the currently assigned 50 percent schedular evaluation.   

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the April 2006 SOC, the DRO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claim.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2006) in 
connection with the increased rating issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's generalized anxiety disorder.  As discussed 
above, the veteran's generalized anxiety disorder 
symptomatology is essentially limited to irritability, 
depression and difficulty dealing with others.  

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's generalized 
anxiety disorder in the recent or remote past.  With respect 
to marked interference with employment, as detailed above the 
veteran had near-continuous employment for over 30 years 
after service, and he is now retired due to age.

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected generalized 
anxiety disorder.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected generalized anxiety 
disorder.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected generalized anxiety disorder is denied.


REMAND

2.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for right eye disability.

With respect to the veteran's 1151 claim, although the RO 
sent the veteran VCAA letter pertaining to that claim in 
April 2002, that letter did not satisfy the requirements of 
the VCAA for one crucial reason.  Specifically, the letter 
did not inform the veteran as to the evidentiary requirements 
necessary to support a claim for benefits pursuant to 
38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b)(1) (2006).  [The Board notes that with 
respect to the veteran's increased rating and TDIU claims, 
the veteran received appropriate notice as to this provision 
in the July 2005 and April 2006 letters, as detailed above.]  

That the veteran has been uninformed and confused as to the 
evidentiary requirements of his 38 U.S.C.A. § 1151 claim can 
best be demonstrated in a letter from the veteran's 
representative dated June 5, 2003.  In the June 2003 letter, 
the representative refers to the veteran's denial of 
"service connection for the right eye under 38 U.S.C.A. 
§ 1151."  Service connection claims are different from 
claims under 38 U.S.C.A. § 1151.  Additionally, the 
representative asked that the Board consider 38 C.F.R. 
§ 3.383 in rendering a decision on the right eye.  That 
regulation pertains to service connection, not claim under 
§ 1151.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) [the DAV case] 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.   

Accordingly, this issue is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include the evidentiary 
requirements to satisfy a claim for 
benefits pursuant to 38 U.S.C.A. 
§ 1151.  

2.  Thereafter, the veteran's claims 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
right eye disability.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

3.  Entitlement to TDIU.

The TDIU claim is inextricably intertwined with the 1151 
claim; that is, if benefits pursuant to 38 U.S.C.A. § 1151 
are granted, this may impact the TDIU claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Action 
on the veteran's TDIU claim is therefore deferred pending 
resolution of the § 1151 claim.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


